Citation Nr: 1620136	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-25 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft surgery.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial rating higher than 30 percent for PTSD prior to December 10, 2015, and a rating higher than 50 percent thereafter.

6.  Entitlement to an initial rating higher than 10 percent for left knee degenerative arthritis, limitation of flexion.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran was in the Alabama Army National Guard.  He served a period of active duty for training (ACDUTRA) from July 1970 to December 1970, and had active duty service from November 2003 to March 2005.  He was awarded the Combat Action Badge for his period of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2009, the RO granted service connection for PTSD and assigned a 30 percent rating effective March 28, 2008.  It also denied service connection for sleep apnea, coronary artery disease, and a left shoulder condition.  In March 2009, the RO denied service connection for bilateral hearing loss.  It also granted service connection for left knee degenerative arthritis, assigned a 10 percent rating for limitation of flexion and a 10 percent rating for limitation of extension.  Both ratings were effective from March 28, 2008.  The Veteran appealed only the rating for limitation of flexion.

The record in this case includes evidence that the Veteran is unable to work due to his service-connected disabilities, including the PTSD condition on appeal.  This raises a derivative claim for a TDIU and that issue has been included as part of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).

The issues of entitlement to service connection for sleep apnea and a left shoulder disability, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Coronary artery disease is etiologically related to service.

2.  Bilateral sensorineural hearing loss is etiologically related to service.

3.  Prior to December 9, 2008, PTSD was manifested by feelings of hopelessness and uselessness, suicidal ideation, and difficulty in adapting to work.  From December 9, 2008, to December 9, 2015, PTSD was assessed as mild and manifested by chronic sleep impairment.  From December 10, 2015, PTSD was manifested by depressed mood, flattened affect, disturbances in motivation and mood, and intermittent passive thoughts of death.

4.  Left knee degenerative arthritis was manifested by flexion of at least 95 degrees, with no objective findings of instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease, status post coronary artery bypass graft, have been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for an initial 70 percent rating for PTSD have been met prior to December 9, 2008.  From December 9, 2008, to December 9, 2015, the criteria for a rating higher than 30 percent have not been met.  From December 10, 2015, the criteria for a rating higher than 50 percent have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an initial rating higher than 10 percent for left knee degenerative arthritis, limitation of flexion, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

A.  Coronary Artery Disease

The evidence in this case suggests that the Veteran's claimed coronary artery disease preexisted his period of active service.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, in conjunction with the start of his period of active service in November 2003, he completed a pre-deployment medical assessment in which he indicated that his health was "very good" and that he had no medical problems.  There was no associated examination conducted as part of this assessment.  Therefore, the Veteran is presumed to have entered his period of active service in sound condition.

In such instances, the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

Here, private treatment records from July 2003 and August 2003 reflect complaints of a three to four week history of left sided chest pain or pressure with associated left arm numbness and general body weakness.  He was diagnosed with mild nonobstructive coronary artery disease.

These records clearly and unmistakably demonstrate that the Veteran had coronary artery disease which preexisted service.  Not only was the condition diagnosed by a competent medical professional, but the diagnosis was rendered only three months prior to the Veteran's period of active service.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In his June 2010 VA Form 9, the Veteran also acknowledges that his condition preexisted service.

Preexisting conditions are considered to have been aggravated by active service where there is an increase in disability during such service.  38 C.F.R. § 3.306(a).  Here, in a January 2005 health assessment, the Veteran listed an anterior chest wall injury as a concern.  It is not clear whether this injury refers to chest pain associated with coronary artery disease, particularly in light of a February 2005 post-deployment health assessment in which Veteran denied history of any chest pain or difficulty breathing.  However, in private records dated December 2005, he acknowledged having chest pains with associated shortness of breath in Iraq.  Having served in combat, these assertions of chest pain in service shall be accepted as sufficient proof of service incurrence.  38 U.S.C.A. § 1154(b).  

This evidence does not clearly and unmistakably demonstrate that the Veteran's preexisting coronary artery disease was not aggravated by service.  Notwithstanding his complaints of chest pain prior to service, his December 2005 report of experiencing chest pain in service suggests that his condition continued to be symptomatic during his period of active duty, and at least raises the possibility that it increased in severity during that time.

In sum, VA has not clearly and unmistakably demonstrated that coronary artery disease was not aggravated by service, and therefore the presumption of sound condition has not been rebutted.  As a result, the claim reverts to a standard direct service connection claim.

Coronary artery disease is among the conditions listed as "chronic" in 38 C.F.R. § 3.309(a).  Claims for such chronic conditions benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

As noted above, in December 2005, the Veteran reported experiencing chest pain and associated shortness of breath during his service in Iraq.  The evidence generated both before and after service has established that these symptoms were associated with coronary artery disease.  Therefore, this chronic condition has been established during active service, and the Veteran is entitled to service connection for its subsequent manifestations.

B.  Bilateral Hearing Loss

With respect to element (1) of service connection, a current disability, the Veteran underwent a VA examination in March 2009.  The audiometric findings obtained in this examination meet the criteria in 38 C.F.R. § 3.385 for a hearing loss disability, and the Veteran was diagnosed with bilateral sensorineural hearing loss.  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service event, the Veteran reported during his examination that he was exposed to a close range explosion while in service.  His account is consistent with his combat service in Iraq, and therefore in-service noise exposure has been established, and element (2) has also been met.

With respect to element (3), a link between the current condition and service, the March 2009 VA examiner indicated that it was at least as likely as not that the Veteran's military noise exposure had not had an effect on his hearing loss, but ultimately could not resolve the issue without resorting to speculation.  She noted that audiometric testing was available at the time of his enlistment but not at separation.

Where a medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

As noted earlier, service connection for chronic conditions may also be established through a credible continuity of symptoms beginning in service.  Sensorineural hearing loss, as an organic disease of the nervous system, is a qualifying chronic condition.  During his VA examination, the Veteran reported that bilateral hearing loss was present since 2004, and his post-deployment health assessments from 2005 did not specifically address whether symptoms of hearing loss were present.  His recent statements shall otherwise be accepted as sufficient proof of such symptoms in light of his status as a combat veteran.  Therefore, a credible continuity of symptoms of hearing loss has been established, and the Veteran is entitled to service connection for that condition.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

A.  PTSD

The Veteran's service-connected PTSD is rated under Diagnostic Code (DC) 9411, which is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  He was assigned a 30 percent rating prior to December 10, 2015, and a 50 percent rating thereafter.

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  VA determined that the DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in January 2016.  Hence, the DSM-5 is the governing directive.  The DSM-5 introduction states that it was recommended that the GAF be dropped for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Therefore, GAF scores will not be further discussed.

Turning to the evidence, private records from March 2008 show the Veteran's private physician supported 30 days of medical leave from work due to PTSD symptoms.  In April 2008, that leave was extended to 60 days.  In May 2008, the Veteran reported feeling hopeless and useless.  He had mild feelings of people at work being "out to get him."  He felt his company had been a little disloyal to him as they wanted him to resign from the National Guard after he had returned from service.  He had severe anhedonia which was improved with medication.  He was diagnosed with mild PTSD, with melancholia and suicidal ideation.

Additional private records from July 2008 show his symptoms included panic attacks, difficulty sleeping, and feelings of anger, low energy, and withdrawal.  Due to various factors, including PTSD, he had to quit working.

A VA examination was conducted in December 2008.  The Veteran reported having a good relationship with his wife.  He otherwise has occasional social relationships, activities, and pursuits.  On examination, he was appropriately groomed.  There was no remarkable psychomotor activity.  His speech was clear, his mood was good, and his affect was normal.  Attention was intact, and thought process and content was unremarkable.  No delusions or hallucinations were present, and he demonstrated no inappropriate or obsessive behavior.  He denied having panic attacks, suicidal ideation, or homicidal ideation.  Impulse control was good, and memory was intact.  The Veteran did report sleep impairment.  The examiner assessed frequent, chronic, and mild PTSD symptoms.

An additional VA examination was conducted in December 2015.  The Veteran reported being married for 41 years, and his relationship was "good."  He spoke with his two sons and granddaughter "almost daily, had regular contact with his mother, and spoke with his siblings every two weeks.  He also had a good group of friends from the military and high school, and was involved with a small group of couples from church.  He spent his days working on projects, completing house chores, and attending his granddaughter's school functions.  He had not received any treatment or used any medications to treat his conditions in the last four years.

He acknowledged some problems with anger when driving, but had not engaged in any violence.  He reported that episodes of depression lasted a few days and were 5/10 in severity, as well as generalized anxiety almost daily.  He described some degree of anhedonia, and had reduced participation in activities he previously enjoyed.  His wife reported increased irritability and anger with non-family members.  The examiner identified symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and disturbances in motivation and mood.  

On examination, the Veteran was appropriately dressed and groomed.  His affect was constricted and dysphoric.  He became mildly tearful and unable to speak when discussing his Iraq experiences, but his current mood was "okay."  His speech was unremarkable, and his thought processes were logical.  There was no overt evidence of mental content symptomatology.  Attention and concentration were varied, and he endorsed intermittent passive thoughts of death.

Based on the evidence, the Board finds that a staged rating is warranted.  Prior to December 9, 2008, the Veteran is entitled to a 70 percent rating.  During this period, he endorsed feelings of hopelessness, uselessness, withdrawal, and suicidal ideation.  His treating physician also recommended medical leave from work, and the Veteran ultimately left his job during this period.  Collectively, these findings correspond to an overall level of disability consistent with the criteria for a 70 percent rating.

A higher 100 percent rating is not warranted, however.  During this period, the Veteran did not demonstrate grossly inappropriate behavior, persistent delusions, memory loss for basic concepts such as his own name, or other symptoms of similar severity to those listed in the rating criteria for the 100 percent rating.  His suicidal ideation, while severe, is expressly listed in the criteria for the 70 percent rating.  Similarly, while the Veteran stopped working due to his symptoms, his May 2008 records show that a lot of his stress was related to the specific pressure of doing sales at his job.  Difficulty adapting to stressful circumstances, such as work, is also expressly contemplated by the 70 percent rating.  The evidence does not reflect that the Veteran had the total occupational and social impairment necessary for the higher 100 percent rating.

From December 9, 2008, the date of the Veteran's first VA examination, a rating higher than 30 percent is not warranted.  This examination documented sleep impairment, which is contemplated by the criteria for a 30 percent rating, but was otherwise negative for any significant symptoms.  His mood was good and his affect was normal.  He reported having a good relationship with his wife, and occasional engagement in other social relationships and pursuits.  The overall disability picture presented at this examination was not consistent with the reduced reliability and productivity found in the criteria for a higher 50 percent rating.

From December 10, 2015, the date of his second VA examination, a rating higher than 50 percent is not warranted.  The symptoms identified in that examination report (depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and disturbances in motivation and mood) are all expressly listed in the rating criteria for the 50 percent or 30 percent ratings.  He acknowledge irritability and anger, but did not have the periods of violence consistent with the higher rating.  While he endorsed passive thoughts of death, these were intermittent and do not rise to the level of suicidal ideation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (deficiencies must be due to the symptoms listed for that rating level, or others or others of similar severity, frequency, and duration). 

In sum, the Veteran is entitled to a 70 percent rating prior to December 9, 2008.  From that date to December 9, 2015, a rating higher than 30 percent is not warranted.  From December 10, 2015, a rating higher than 50 percent is not warranted.

B.  Left Knee

The Veteran is currently assigned a 10 percent rating under DC 5010-5260 for limitation of flexion of the left knee, and a separate 10 percent rating under DC 5261 for limitation of extension of the left knee.  The Veteran did not appeal the assigned rating under DC 5261, and therefore it will not be further discussed.

Under DC 5260, limitation of flexion of the leg, a 0 percent rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.

In evaluating range of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" under 38 C.F.R. § 4.6.

Additional diagnostic codes (DC 5010 for traumatic arthritis, DC 5256 for ankylosis of the knee, DC 5258 for dislocated semilunar cartilage, DC 5259 for symptomatic removal of semilunar cartilage, DC 5262 for impairment of the tibia and fibula, and DC 5263 for genu recurvatum) will not be discussed, as the evidence does not reflect findings of these conditions, or they would not result in a rating higher than the currently assigned 10 percent.

Turning to the evidence, the Veteran underwent a VA examination in March 2009.  He reported daily knee pain, mild to moderate in severity, which improved with rest and medication, and worsened with prolonged standing and walking.  He denied any flare-ups.  He reported symptoms of giving way, stiffness, weakness, incoordination, decreased speed of joint motion, and repeated effusions.  He denied any locking or episodes of dislocation or subluxation.  On examination, his was normal.  There was tenderness and guarding of movement of the knee, but no instability or meniscus abnormality was present.  Flexion measure 95 degrees.  There was objective evidence of pain with repetitive testing but no change in range of motion testing.  The examiner indicated that the Veteran's knee impairment resulted in moderate limitations on exercise and sports activities, and mild limitations on recreation and chores.

An additional VA examination was conducted in December 2015.  The Veteran reported stiffness and aching that limited his activity level, and he had to change knee position often.  Flare-ups were caused by walking half a mile or so.  He reported being unable to kneel, squat, or walk more than a 1/4 mile.  On examination, flexion was 100 degrees.  Pain was noted during testing but did not result in functional loss, and there was no additional functional loss with repetitive testing.  There was no history of subluxation, instability, or recurrent effusion.  Knee stability was normal, and no meniscus condition was present.

Based on the evidence, the Board finds that a rating higher than 10 percent is not warranted.  As noted earlier, a higher 20 percent rating under DC 5260 requires flexion limited to 30 degrees.  At worst, flexion was 95 degrees, even when accounting for pain and repetitive testing.

Similarly, while the Veteran reported "giving way" of the left knee in 2009, both VA examinations documented normal stability findings, which does not equate to a "slight" level of instability under DC 5257.

Finally, while the evidence reflects other functional limitations (such as the inability to kneel or moderate restrictions on sports activities), such limitations are inherently contemplated by the two 10 percent ratings already assigned to the Veteran's left knee condition.  See 38 C.F.R. § 4.10 (noting that the basis of disability evaluations is the ability to function under the ordinary conditions of daily life).  

C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD or knee disabilities that would render the schedular criteria inadequate.  As discussed above, the Veteran's knee symptoms (pain and limitation of motion) and PTSD symptoms (depressed mood, anxiety, flattened affect, suicidal ideation, etc.) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected PTSD or left knee disabilities that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disability on appeal are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of his claims.  He has not alleged any notice deficiency at any point during the adjudication of his claims.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's private treatment records and Social Security Administration (SSA) records have been obtained and associated with the claims file.  He was also provided with VA examinations which contain descriptions of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his PTSD and left knee disabilities.

As the Veteran's service connection claims for coronary artery disease and bilateral hearing loss have been granted in full, any deficiency with respect to the duties to notify and assist for those claims amounted to no more than harmless error.


ORDER

Service connection for coronary artery disease, status post coronary artery bypass graft surgery, is granted.

Service connection for bilateral hearing loss is granted.

Prior to December 9, 2008, an initial 70 percent rating for PTSD is granted; from December 9, 2008, to December 9, 2015, a rating higher than 30 percent is denied; from December 10, 2015, a rating higher than 50 percent is denied.

An initial rating higher than 10 percent for left knee degenerative arthritis, limitation of flexion is denied.


REMAND

Additional development is necessary in order fully and fairly adjudicate the Veteran's remaining claims on appeal.

I.  Sleep Apnea

Private treatment records from March 2008 reflect a diagnosis of obstructive sleep apnea.  However, additional records from June 2010 reference a diagnosis of central sleep apnea.

Furthermore, the June 2010 records indicate the Veteran's sleep apnea problems developed within the last two years, and appeared to be closely tied in with his overall health decline and mood disturbances.  The treating physician also stated that the Veteran's complaints of fatigue and hypersomnolence related to both his sleep apnea and his PTSD.  The Veteran's representative also submitted an article in April 2016 which discussed the increased risk of obstructive sleep apnea associated with increased PTSD symptom severity, though the mechanism underlying the relationship between sleep apnea and PTSD was unclear.

In light of the above, the claim should be remanded for a VA examination to determine whether the Veteran's sleep apnea is obstructive, central, or mixed in nature, and an accompanying opinion addressing whether the condition is secondary to his service-connected PTSD.

II.  Left Shoulder

Private treatment records dated April 2006 show the Veteran injured his left shoulder while coming down from a tree stand.  He was diagnosed with a partial thickness tear of the rotator cuff, as well as a small posterior glenoid cyst.  In his June 2010 VA Form 9, he indicated that this injury aggravated an initial left shoulder injury which happened in 2004 during service, and service treatment records from January 2005 and February 2005 reflect his reports of a left shoulder injury and left shoulder pain.

In light of this evidence, a VA examination is necessary to obtain a more complete history from the Veteran regarding his in-service shoulder injury, and to provide an opinion as to whether he has a current left shoulder disability that is etiologically related to that in-service injury.

III.  TDIU

As noted earlier, a TDIU claim has been raised as part and parcel of the Veteran's claims for increased ratings.  However, he must be notified of the criteria for establishing such a claim and given the opportunity to submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  In cases where the Veteran has not submitted this form, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013); M21-1MR IV.ii.2.F.27.g, Reasons for Denying IU Claims.

In addition, the claim for a TDIU is intertwined with the service connection claims to be remanded, as a potential grant of service connection for one or both claims would affect adjudication of the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and notify him of the criteria for establishing a TDIU.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed sleep apnea.  The claims file must be made available to the examiner, who should indicate in his/her examination report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then address the following:

a) Does the Veteran have obstructive, central, or mixed sleep apnea?

b) Is the Veteran's sleep apnea caused by his service-connected PTSD condition?

c)  Is the Veteran's sleep apnea aggravated by his service-connected PTSD condition.

The term "aggravation" refers to a chronic or permanent worsening of the cervical spine condition, as opposed to mere temporary or intermittent flare-ups that resolve with return to the baseline level of disability.

The examiner should address the June 2010 private treatment records noting the close ties between the Veteran's sleep apnea and PTSD, as well as the article submitted by the Veteran's representative in April 2016 discussing the increased risk of obstructive sleep apnea associated with increased PTSD symptom severity.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left shoulder disability.  The claims file must be made available to the examiner, who should indicate in his/her examination report that the file was reviewed.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding his in-service left shoulder injury.  The history provided by the Veteran must be presumed to be credible.  The examiner must then address the following:

a) What are the currently diagnosed left shoulder disabilities?

b) Is it at least as likely as not (50 percent or greater probability) that any of the diagnosed conditions are etiologically related to a left shoulder injury sustained during military service?

Although the examiner must review the claims file, his/her attention is directed to the following evidence:

i.  In a November 2003 pre-deployment health assessment, the Veteran indicated that his health was very good, and that he had no medical problems.

ii.  In a January 2005 post-deployment health assessment, he listed a left shoulder injury among his concerns.

iii.  In a February 2005 post-deployment health assessment, he reported that his left shoulder hurt "on and off."

iv.  Private records from April 2006 show the Veteran injured his left shoulder while coming down from a tree stand.  An MRI showed partial thickness tear of rotator cuff and small posterior glenoid cyst.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason. 

4.  Following completion of the foregoing, readjudicate the Veteran's claims for service connection for sleep apnea and a left shoulder disability, and adjudicate his claim for a TDIU.  If any claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


